     Case 2:19-cv-06750-JFW-SS Document 11 Filed 04/17/20 Page 1 of 1 Page ID #:49



                               UNITED STATES DISTRICT COURT                                         JS-6
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV 19-6750-JFW(SSx)                                              Date: April 17, 2020

Title:        Terry Fabricant -v- Muth Capital, LLC, et al.


PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                  None Present
              Courtroom Deputy                                Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):                DISMISSAL OF ACTION FOR LACK OF
                                          PROSECUTION


      As a result of Plaintiff’s failure to serve the Summons and Complaint within 120 days after
the Complaint was filed, the Court hereby dismisses this action without prejudice. See Fed. R. Civ.
P. 4(m).


         IT IS SO ORDERED.




                                                                               Initials of Deputy Clerk sr
